DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (7,189,432).
Chiang teaches a method of controlling an ALD device comprising:
- a reaction chamber with an exhaust line and a valve – see Fig. 1 and related text, further col 14, line 65- col 15, line 35 wherein the throttle valve is described,
- Chiang further teaches a first dose state, represented in Figs. 37 and 38, wherein:
	- there is a first flow conductance state per 37/38(b) during the first dose 416 shown in Fig. 37/38(a) – as per the citation, the valve is controlled to control the pressure and conductance, and also 
	- for a purge state of the ALD device, providing a second flow conductance with a second pressure, see purge pulse B and related conductance and pressure.

In regard to determining the settings, in as much as the determination is a mental step, it is understood that at some point the settings in the noted figures have been determined.
	Regarding claim 2, the pressure during the dose state is the same as the pressure of a portion of the purge state as per the figures.
	Regarding claim 7, as the setting is changed between does and purge – and there is no other state in between, it is understood that there are a multitude of settings that the valve necessarily passes through at and between each state.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2005/0016956).
Lui teaches an ALD device and method comprising:
- a reactor assembly including a substrate, see Fig. 4 and related text,
- an exhaust line in fluid communication with the reaction chamber, see exhaust line including valve 434 [0057], 
- the process includes a dose and a purge, see [0003-07], throughout specification and related to Fig. 4, the two gases are pulsed as claimed and the pressure is controlled – as such, there are first and second flow conductance related to the dose and purge, 
	Regarding claim 6, Liu further teaches an open loop system [0050].
	Regarding claim 7, as the setting is changed between does and purge – and there is no other state in between, it is understood that there are a multitude of settings that the valve necessarily passes through at and between each state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ronsse (2003/0101938). 
	Regarding claim 3, the device of Chiang includes a susceptor and loading chamber – wherein the loading chamber is considered the area below the process chamber – see portion below ESC 50.  
In regard to the pressure, Chiang indicates per the noted figures a control of the pressure but does not provide details on measurements.   Ronsse teaches that pressure transducers are applied in multiple areas of a system to measure pressure [0084].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the transducers of Ronsse in the apparatus of Chiang as Chiang teaches controlling pressure and therefore implies, or at least is open to, measuring it and Ronsse teaches that it is useful to measure pressure in a plurality of areas using transducers.  In regard to the measuring of pressures, initially, the measuring of a pressure for multiple points is a mental step in the sense that the plurality of gas loads are not specifically a portion of the claimed ALD process.  By carrying out any number of processes, understood by the teachings, the measurement of pressures of a plurality of gas loads is met.  Alternatively, Chiang teaches at least several pressures per the noted figures.  Since the system is desirably controlled to those pressures, it is understood that there was some type of measurement in order to determine the valve position.  
Regarding claim 4, since Chiang teaches a multiple number of points for pressure control as per Figs. 37 and 38, it is understood that it involves a look up table.  
	Regarding claim 5, wherein the determining and use of an LUT is a mental step – Chiang determines a conductance setting as per the noted figures and therefore applies such a process as claimed.
	
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ronsse (2003/0101938) and Yoo (2007/00098658).
The teachings of Chiang and Ronsse are applied above, if it were determined that a ‘look up table’ is not sufficiently taught by Ronsse, the teachings of Yoo are further applied.  Yoo teaches that it Is known to control an exhaust valve by data in a look up table [0057].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the LUT of Yoo in the method of Chiang and Ronsse as it would be an effective manner of applying information from a plurality of setpoints of a valve in relation to the chamber reaction such as conductance.  The LUT is specifically required in claim 4 but the plurality of gas loads of claim 3 is further taught by the LUT of Yoo.  Claim 5 is further taught by the combination as one would utilize the LUT in all process steps such as those of different conductance per Chiang.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715